Citation Nr: 0715188	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-39 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from July to November 1973 
and from May 1975 to May 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran's November 2004 VA 
Form 9, Appeal to Board of Veterans' Appeals, includes his 
request for a hearing at a local VA office.  Thereafter, by a 
memorandum dated in December 2004, he withdrew this request.


FINDINGS OF FACT

1.  The veteran is currently service connected for major 
depression associated with levator scapula muscle syndrome, 
moderate, bilateral, with osteophytes, rated as 50 percent 
disabling; levator scapula muscle syndrome, moderate, 
bilateral with osteophytes, rated as 20 percent disabling; 
chondromalacia patella, bilateral, rated as 10 percent 
disabling; residuals of burns, shoulder, chest and back, 
rated as 10 percent disabling; pterygium, left eye, rated as 
zero percent disabling; and athletes feet, rated as zero 
percent disabling.  His combined disability rating is 70 
percent.  

2.  The veteran's service connected disabilities are not of 
such severity so as to preclude substantially gainful 
employment. 


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are not met.  38 C.F.R. 
§§ 3.340, 4.16(a) (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his depression and orthopedic 
disabilities render him unable to maintain substantially 
gainful employment, thereby warranting a total disability 
rating.  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  Substantially gainful 
employment is defined as work which is more than marginal and 
which permits the individual to earn a living wage.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran is currently service connected for major 
depression associated with levator scapula muscle syndrome, 
moderate, bilateral with osteophytes, rated as 50 percent 
disabling; levator scapula muscle syndrome, moderate, 
bilateral with osteophytes, rated as 20 percent disabling; 
chondromalacia patella, bilateral, rated as 10 percent 
disabling; residuals of burns, shoulder, chest and back, 
rated as 10 percent disabling; pterygium, left eye, rated as 
zero percent disabling; and athletes feet, rated as zero 
percent disabling.  His combined disability rating is 70 
percent.  See 38 C.F.R. § 4.25.  Thus, he meets the minimum 
schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  
However, the evidence must still show that he is unable to 
pursue a substantially gainful occupation due to his service-
connected disabilities.  The issue, therefore, is whether the 
veteran's service-connected disabilities alone prevent him 
from engaging in substantially gainful employment.

It is important for the veteran to understand that the sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In the veteran's VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, the veteran 
reported that he had worked as a machine operator from 2000 
to 2002.  The veteran schooling and other training includes 
two years of college and he has had no other education or 
training.  

The veteran underwent VA examination for joints, mental 
disorders, skin, and scars in September 2005.  The joints 
examination report notes that the veteran's condition has no 
effect on his usual occupation and daily activities.  The 
mental disorders examination report notes that the signs and 
symptoms of the veteran's depression cause moderate 
interference with his employment functioning.  The skin 
examination report notes that the veteran's skin condition 
does not affect his ability to perform his normal daily 
activities or his employment.  Similarly, the examination 
report for scars notes that the veteran's scar results in no 
limitation of motion or other limitation of function.  The 
Board finds that the VA examination findings essentially 
reflect that the veteran is not precluded from securing and 
maintaining substantially gainful employment as a result of 
his service connected disorder, thereby, providing negative 
evidence against the veteran's claim.  

VA outpatient treatment records reflect that, in addition to 
his service connected disorder, the veteran has numerous 
additional, nonservice connected medical problems.  These 
records further reflect that the veteran's depression is 
improved by medication. 

A detailed review of the post-service medical records is 
found to provide highly probative evidence against this 
claim, clearly indicating two key factors: (1) the severe 
nature and extent of nonservice connected disorders and (2) 
the minimal to moderate nature of the veteran's service 
connected disorders.  For example, the April 2005 rating 
action list no less than eleven separate nonservice connected 
disorders, causing moderate to severe difficulties.  The 
post-service medical record clearly reveals that the nature 
and extent of the nonservice connected disorders clearly 
impact on the veteran's ability to function. 

Upon consideration of the foregoing, the Board finds that 
there is simply no evidence of unusual or exceptional 
circumstances to warrant a total disability rating based on 
the veteran's service-connected disorders alone.  
Specifically, the competent evidence of record reflects that, 
in addition to the veteran's service connected disorders, 
which, in combination, are found very severe.  His diagnoses 
include hypertension, diabetes mellitus type II, chronic back 
pain (for which service connection was denied by an April 
2005 rating decision which has not been appealed), and 
gastroesophageal reflux disease.  Thus, the Board finds that 
the post service medical records provide evidence against 
this claim as they indicate the severe nature of the 
veteran's nonservice-related disabilities

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
indicated that he has been unemployed since 2002 due to his 
service-connected depression and orthopedic disorders.  
However, a review of the records indicates that, in addition 
to his service-connected disorders, the veteran has numerous 
additional disorders which prevent him from securing and 
maintaining gainful employment, providing important evidence 
against this claim.  

The veteran's service-connected disorders may interfere with 
some types of work but would not prevent him from obtaining 
employment.  As stated by the Court, the record must reflect 
some factor that takes a particular case outside the norm in 
order for a claim for individual unemployability benefits to 
prevail.  Van Hoose, 4 Vet. App. at 363.  The fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  Id.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment based on 
his service connected disorders.

The Board must consider the effects of the veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  The critical issue before the Board 
at this time is whether the veteran, who has completed two 
years of college, is unable to work due exclusively to his 
service connected disabilities.  The Board is aware that the 
veteran's additional physical disabilities and his age (he is 
60 years of age) may impact his employability, but these 
considerations are not to be used in evaluating entitlement 
to TDIU.  Although his service-connected disorders may be 
significant, the veteran is compensated for the associated 
impaired ability to work by way of the combined 70 percent 
rating.  See 38 C.F.R. § 4.1 (disability ratings are based on 
average impairment of earning capacity).  Review of the 
record demonstrates that the medical and factual evidence 
weighs against a finding that the service connected 
disorders, standing alone, have caused the veteran's 
unemployment.

Accordingly, the Board finds no reason to refer this case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under 
§ 4.16(b) by referral to the Compensation and Pension 
Director.  However, unlike Bowling, the veteran has not 
submitted supporting evidence of unemployability based on the 
current service connected disabilities, standing alone, and 
the post-service record clearly indicates other factors 
involved within the veteran's current unemployment that have 
no connection to service.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
The evidence does not demonstrate that the veteran is unable 
to secure or follow a substantially gainful occupation due to 
his service-connected disabilities.  Therefore, the appeal is 
denied.

To the extent that the veteran contends that he cannot work 
due to his service connected disorders, the Board finds such 
statements to be entitled to limited weight.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the veteran's claim, such rule is not 
for application with respect to this issue.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  The letter dated in 
January 2004 and provided to the veteran prior to the April 
2004 rating decision on appeal satisfies the duty to notify 
provisions as it discusses the criteria with respect to the 
veteran's claim for TDIU as well as when to submit evidence 
to protect his entitlement to benefits from the earliest 
possible date.  

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claim, including VA 
outpatient treatment records as well as VA examination 
reports dated in September 2005, which adequately address the 
requirements necessary for evaluating the claim decided 
herein.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As the evidence establishes that the veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, he was provided notice with 
respect to the requirements for TDIU, his claim was 
subsequently readjudicated in a June 2006 statement of the 
case (should have been marked as a supplemental statement of 
the case), and there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claim.

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


